Response After Non-Final Office Action
This Office action is in response to the response filed on 6/3/2022. 
Claims 1-14 and 22-26 are pending in the application.
Claims 1-14 and 22-26 are rejected.
Claims 15-21 are cancelled.
Claims 24-26 are new. 
In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
The applicant's arguments filed June 3, 2022 have been fully considered 
and are respectfully found unpersuasive. 
The applicant argues the following:
[1] Zawada fails to teach a method of fabricating a flexible magneto-electric energy harvester because the words "magnet" and "magneto" do not appear in Zawada '351.

[2] Zawada fails to teach "utilizing a printing process to form a layer of piezoelectric material on a layer of a first material…wherein the first material ls both conductive and magnetorestrictive." “At page 4, the subject Office Action asserts that the “Fabric" of Fig. 2 and paragraph [0073] is a ''first material.” According to paragraph [0047] of Zawada, Fig, 2 discloses a piezoelectric sensor/actuator wherein "B and T correspond to bottom, and top silver screen-printed electrodes, respectively.” Zawada does not disclose that the "Fabric" is conductive. Given that screen printed electrodes B and T are conductive, the Fabric would not need to be electrically conductive. Rather, a fair reading of Zawada suggests that electrode B is required because the Fabric is not conductive. At [0073] Zawada recites “temperature sensitive materials such as paper, fabrics/textiles or plastics” and further recites "hard rigid substrates ... made of e.g. polymers, glass, metal, plastics, ceramics, etc.'' Fabrics are not hard and rigid, and [0073] clearly does not teach metal fabric. Paragraph [0044] of Zawada recites various substrates and further recites a "laundry list" of materials including metal, ceramic or plastic or composite material. However, Zawada does not state that the “Fabric” is conductive. It is clear from Figure 2. and [0073] that the Fabric of Zawada is not conductive. To the extent Zawada is ambiguous, this is insufficient to establish that the Fabric is conductive.”

[3] The motivation to combine Zawada and Yan would fail because “this is directly contrary to the teachings of the cited references. Even if it were possible to make the fabric (Fig. 2) of Zawada utilizing the NCZF of Yan, it would not be expected to "reduce cost," nor it would it be expected to "reduce temperature," nor would it be expected to optimize "magnetoelectric coupling'' in the Fabric of Zawada. Magnetoelectric coupling is completely absent in Zawada, and this non-existent feature of Zawada would not be optimized if Zawada were to be modified based on Yan. Furthermore, the NCZF material of Yan '174 is not a fabric. Even if combined, the cited references do not disclose a way to make a Fabric from the NCZF of Yan. Attempting to make the Fabric {Fig. 2) of Zawada utilizing the NCZF material of Yan would be expected to increase costs, not reduce costs. Attempting to make the fabric of Zawada (Fig. 2) from the NCZF material of Yan would not "reduce temperature" during fabrication of the sensor {Fig. 2} of Zawada. At [0076], Zawada teaches curing and poling at "<200'"C" whereas Yan teaches co-firing at 900 "C or more. In particular, Zawada states that the device of FIG. 15(d) was co-fired at 930 "C ([0113]). Modifying Zawada to include the material of Yan would result in greatly increased temperatures in Zawada. Yan discloses pressed NCZF green ceramic tapes and PMN-PT green ceramic tapes that are stacked and laminated using a hot press before co-firing (e.g. paragraph [0113]), These materials and processes are incompatible with the Fabric (Fig. 2) of Zawada. The cited references do not provide a teaching that would enable printing green ceramic tapes rather than hot pressing the green ceramic tapes as actually taught by Yan.”

The applicant’s assertions are not addressed as they are not properly substantiated by reasoned argument.
Regarding [1], the examiner respectfully disagrees because Zawada teaches in Paragraph [0098] that “The components illustrated in FIGS. 2 and 3 can also be used to generate electrical energy from vibrations i.e. for energy harvesting applications.” First, while Zawada does not specify explicitly that vibrational energy is transformed into electrical energy through electromagnetic induction, Zawada teaches energy harvesting from vibrations generally which includes the transformation of vibrational energy into electrical energy by electromagnetic induction. Zawada as prior art can teach more than what is claimed, it just cannot teach less. Here, Zawada clearly teaches the transformation of kinetic energy to electrical energy for purposes of energy harvesting and this includes transformation by electromagnetic induction. Second, the claim language at issue in this portion of the applicant’s argument does not specify electromagnetic induction. The inclusion of the term “magneto” certainly is significant, but it is broad and is not the same as explicitly claiming that vibrational energy is transformed into electrical energy through electromagnetic induction. Therefore, Zawada reads on the language at issue. 
Regarding [2], the examiner respectfully disagrees because Zawada teaches that the first material (Fig. 2, Substrate denoted as “Fabric”; [0073]); is conductive ([0044]; [0073]). First, the substrate or fabric is made of metal as Zawada clearly teaches in Paragraph [0044]: “… the substrate is a woven or non-woven textile, paper, polymer, curved or non-curved surface e.g. made of metal, ceramic or plastic or composite material e.g. comprising two or more of the mentioned materials.” Second, Zawada teaches that the substrate is conductive when it states (1) that it is made of metal, (2) that the metals include aluminum (Table 4), and (3) that the sensor monitors activity in the fabric [Claim 20]. Third, the fact that an electrode is placed on the fabric in Figure 2 does not indicate non-conductivity, neither does it render Zawada ambiguous. Zawada clearly states that the fabric is made of metal, and is therefore, conductive. There is no ambiguity.   
Regarding [3], the examiner respectfully disagrees because the motivation is specifically directed at the inclusion of NCZF. First, NCZF need not be a fabric as this is not claimed and this is not the reason for combining. NCZF only needs to be both conductive ([0034]; [0105]-[0107]; [0112]; [0114]) and magnetostrictive ([0034]; [0105]-[0107] ; [0112]; [0114]) and exposed to a magnetic field ([0105]-[0107] ; [0112]; [0114]) such that it is magnetized ([0105]-[0107]) which it is as taught by Yan. Second, the costs of weaving NCZF into a fabric are irrelevant as, again, this is not claimed. Third, Yan teaches that its structure is “cost-effective” and “low-temperature” ([0105]). Fourth, the poling at issue is performed on the piezoelectric rather than the substrate structure, which again, the motivation is directed at the NCZF. Fifth, the process of fabricating NCZF is not at issue here. NCZF need not be fabricated in the exact same way as Zawada’s substrate is fabricated as this is not claimed and this is not the reason for combining. NCZF only needs to be both conductive ([0034]; [0105]-[0107]; [0112]; [0114]) and magnetostrictive ([0034]; [0105]-[0107] ; [0112]; [0114]) and exposed to a magnetic field ([0105]-[0107] ; [0112]; [0114]) such that it is magnetized ([0105]-[0107]) which it is as taught by Yan.



Claim Objections
Claims 24-25 are objected to because of the following informalities: 
In Claim 24, “the entire upper side” should be --the upper side in its entirety--
In Claim 25, “the only conductive material” should be --a conductive material solely--
Appropriate correction is required.

DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 22-23 are rejected under 35 U.S.C. 103 as being 
unpatentable over Zawada et al. (U.S. Publication No. 2015/0200351; hereinafter “Zawada”) in view of Yan et al. (U.S. Publication No. 2014/0375174; hereinafter “Yan”).
Regarding claim 1, Zawada teaches a method of fabricating a flexible magneto-electric energy harvester (Fig. 2; [0050]; [0098] – “The components illustrated in FIGS. 2 and 3 can also be used to generate electrical energy from vibrations i.e. for energy harvesting applications.”), the method comprising: utilizing a printing process (Fig. 2; [0050] – “The composite piezoelectric material comprises a polymer, normally a non-reactive thermoplastic polymer which at working condition e.g. 20° C. in a cured state is elastic and flexible. The polymer might be a thermoplastic fluoro polymer such as a polyvinylidene fluoride (PVDF) based polymer.”; [0065] – “The piezoelectric material according to the application allows for use of a depositing method such as screen-printing, pad-printing, spraying or other methods where the piezoelectric material due to its flowing properties is transferred to a desired substrate surface.”; [0070] – “By screen printing one deposits the material directly on the final substrate/structure…”; [0094] – “The piezoelectric paste…was deposited on a substrate using a screen-printing technique…”) to form (Fig. 2; [Claim 1]; [0030]-[0031]; [0050]) a layer of piezoelectric material (Fig. 2, PVDF layer denoted as “PZT”; [Claim 1]; [0030]-[0031]; [0050] – “The composite piezoelectric material comprises a polymer, normally a non-reactive thermoplastic polymer which at working condition e.g. 20° C. in a cured state is elastic and flexible. The polymer might be a thermoplastic fluoro polymer such as a polyvinylidene fluoride (PVDF) based polymer.”) on (Fig. 2; [0070]) a layer of a first material (Fig. 2, Substrate denoted as “Fabric”; [0073]), without (Fig. 2; [0070] – “By screen printing one deposits the material directly on the final substrate/structure…”) first forming (Fig. 2; [0070]) a layer of piezoelectric material (Fig. 2; [0070]) on a support (Fig. 2; [0070]) and without transferring (Fig. 2; [0070]) the layer of piezoelectric material (Fig. 2, PVDF layer denoted as “PZT”; [Claim 1]; [0030]-[0031]; [0050]) from a support (Fig. 2; [0070]) to the layer of the first material (Fig. 2, Substrate denoted as “Fabric”; [0073]), wherein the first material (Fig. 2, Substrate denoted as “Fabric”; [0073]); is conductive ([0044]; [0073]); utilizing a printing process (Fig. 2; [0075] – “A piezoelectric component according to the present application may comprise one or more electrodes…”; [0096] – “…the electrodes represent silver based electrodes (commercially available silver paste electrodes e.g. DuPont 5000 or DuPont 5028), suitable for screen- or pad-printing technology. The electrode structure is cured at the same conditions as in the case of curing of the paste of composite piezoelectric material-100° C. for 10-15 min.”) to form (Fig. 2) a layer of a second material (Fig. 2, Silver electrodes denoted as “T” and “B”; [0075]; [0096]) that is conductive (Fig. 2; [0075]; [0096]) on (Fig. 2) the layer of piezoelectric material (Fig. 2, PVDF layer denoted as “PZT”; [Claim 1]; [0030]-[0031]; [0050]); wherein the layer of the first material (Fig. 2, Substrate denoted as “Fabric”; [0073]), the layer of piezoelectric material (Fig. 2, PVDF layer denoted as “PZT”; [Claim 1]; [0030]-[0031]; [0050]), and the layer of the second material (Fig. 2, Silver electrodes denoted as “T” and “B”; [0075]; [0096]) that form (Fig. 2) a flexible magneto-electric energy harvester (Fig. 2; [0050]; [0098]) comprising the layer of piezoelectric material (Fig. 2, PVDF layer denoted as “PZT”; [Claim 1]; [0030]-[0031]; [0050]) sandwiched (Fig. 2) between (Fig. 2) the layer of the first material (Fig. 2, Substrate denoted as “Fabric”; [0073]) and the layer of the second material (Fig. 2, Silver electrodes denoted as “T” and “B”; [0075]; [0096]) whereby the flexible magneto-electric energy harvester (Fig. 2; [0050]; [0098]) is designed ([0098]) and configured ([0098]) to generate electrical power (Fig. 2; [0050]; [0098]) when the flexible magneto-electric energy harvester (Fig. 2; [0050]; [0098]) is exposed to a field ([0063]; [0076]; [0098]) the first material (Fig. 2, Substrate denoted as “Fabric”; [0073]), temporarily bending ([0076]; [0098]) the first material (Fig. 2, Substrate denoted as “Fabric”; [0073]) and mechanically straining ([0076]; [0098]) the layer of piezoelectric material (Fig. 2, PVDF layer denoted as “PZT”; [Claim 1]; [0030]-[0031]; [0050]).  Zawada does not teach a first material that is both conductive and magnetostrictive and exposed to a magnetic field such that it is magnetized.
Yan, however does teach a first material (Fig. 15D, NCZF; [0112]; [0114]; “magnetostrictive layer” - [0034]; [0105]-[0107]) that is both conductive ([0034]; [0105]-[0107]; [0112]; [0114]) and magnetostrictive ([0034]; [0105]-[0107] ; [0112]; [0114]) and exposed to a magnetic field ([0105]-[0107] ; [0112]; [0114]) such that it is magnetized ([0105]-[0107] – “…co-fired magnetostrictive/piezoelectric/magnetostrictive laminate structure with silver inner electrode were synthesized and characterized…[0106] Using the co-fired composite, a strategy was developed based upon the hysteretic response of nickel-copper zinc ferrite magnetostrictive materials to achieve peak magnetoelectric response zinc ferrite was delineated towards self-bias response at zero DC bias, referred to as self-biased magnetoelectric response. Fundamental understanding of self-bias phenomenon in composites with single phase magnetic material was investigated by quantifying the magnetization and piezomagnetic changes with applied DC field. The contribution arising from the interfacial strain and inherent magnetic hysteretic behavior of copper modified nickel zinc ferrite was delineated towards self-bias response. [0107] Generally, the magnetoelectric (ME) effect is defined as the change in dielectric polarization (P) of a material under an applied magnetic field (H) or an induced magnetization (M) under an external electric field (E).”; [0112]; [0114]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Zawada to include the features of Yan because it would reduce cost and temperature thereby optimizing magnetoelectric coupling.
Regarding claim 2, Zawada as modified teaches the method of claim 1, wherein: the piezoelectric material (Fig. 2, PVDF layer denoted as “PZT”; [Claim 1]; [0030]-[0031]; [0050]) is printed (Fig. 2; [0070]; [0094]) onto (Fig. 2; [0050]; [0065]; [0070]; [0094]) the first material (Fig. 2, Substrate denoted as “Fabric”; [0073]) utilizing a screen printing process (Fig. 2; [0050]; [0065]; [0070]; [0094]).  
Regarding claim 3, Zawada as modified teaches the method of claim 2, wherein: the piezoelectric material (Fig. 2, PVDF layer denoted as “PZT”; [Claim 1]; [0030]-[0031]; [0050]) comprises PVDF (Fig. 2; [0050]).  
Regarding claim 4, Zawada as modified teaches the method of claim 1, wherein: the second material (Fig. 2, Silver electrodes denoted as “T” and “B”; [0075]; [0096]) is formed (Fig. 2; [0075]; [0096]) on (Fig. 2) the layer of piezoelectric material (Fig. 2, PVDF layer denoted as “PZT”; [Claim 1]; [0030]-[0031]; [0050]) utilizing a screen printing process (Fig. 2; [0096]).  
Regarding claim 5, Zawada as modified teaches the method of claim 4, wherein: thSilver electrodes denoted as “T” and “B”; [0075]; [0096]) comprises silver ink (Fig. 2, Silver electrodes denoted as “T” and “B”; [0075]; [0096]) that solidifies (Fig. 2) to form a layer of silver (Fig. 2, Silver electrodes denoted as “T” and “B”; [0075]; [0096]).  
Regarding claim 6, Zawada as modified teaches the method of claim 1, wherein: the first material (Fig. 2, Substrate denoted as “Fabric”; [0073]) comprises a metal alloy (Fig. 2; [0044]; [0073]).  
Regarding claim 7, Zawada as modified teaches the method of claim 6, wherein: the first material (Fig. 2, Substrate denoted as “Fabric”; [0073]) comprises an amorphous alloy ([0044]; [0073]). Zawada does not teach a first material comprising iron. 
Yan, however, does teach a first material (Fig. 15D, NCZF; [0112]; [0114]; “magnetostrictive layer” - [0034]; [0105]-[0107]) comprising iron (Fig. 15D, NCZF; [0112]; “ferrite” - [0034]; [0105]-[0107]; [0112]; [0114]). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Zawada to include the features of Yan because it would reduce cost and temperature thereby optimizing magnetoelectric coupling.
Regarding claim 8, Zawada as modified teaches the method of claim 1, wherein: the first material (Fig. 2, Substrate denoted as “Fabric”; [0073]) comprises a flexible sheet (Fig. 2; [0044]; [0073]) that is about 0.5 μm to about 1000 μm thick (Fig. 2).  
Regarding claim 9, Zawada as modified teaches the method of claim 8, wherein: the piezoelectric material (Fig. 2, PVDF layer denoted as “PZT”; [Claim 1]; [0030]-[0031]; [0050]) is printed (Fig. 2; [0050]; [0065]; [0070]; [0094]) to form a solid layer (Fig. 2) that is about 0.5 μm to about 100 μm thick (Fig. 2).  
Regarding claim 10, Zawada as modified teaches the method of claim 9, wherein: the second material (Fig. 2, Silver electrodes denoted as “T” and “B”; [0075]; [0096]) is printed (Fig. 2; [0075]; [0096]) to form a solid layer (Fig. 2) of the second material (Fig. 2, Silver electrodes denoted as “T” and “B”; [0075]; [0096]) that is about 0.5 μm to about 100 μm thick (Fig. 2).  
Regarding claim 11, Zawada as modified teaches the method of claim 3, wherein: the PVDF (Fig. 2, PVDF layer denoted as “PZT”; [Claim 1]; [0030]-[0031]; [0050]) is printed (Fig. 2; [0050]; [0065]; [0070]; [0094]) in liquid form ([0050]); and including: curing ([0050]; [0063]; [0094]) the PVDF (Fig. 2, PVDF layer denoted as “PZT”; [Claim 1]; [0030]-[0031]; [0050]).  
Regarding claim 12, Zawada as modified teaches the method of claim 1, wherein: the second material (Fig. 2, Silver electrodes denoted as “T” and “B”; [0075]; [0096]) initially comprises a silver ink (Fig. 2, Silver electrodes denoted as “T” and “B”; [0075]; [0096]); and including: heating ([0094]; [0096]) the second material (Fig. 2, Silver electrodes denoted as “T” and “B”; [0075]; [0096]) after it has been printed ([0075]; [0096]) to form (Fig. 2) a solid layer (Fig. 2) of silver (Fig. 2, Silver electrodes denoted as “T” and “B”; [0075]; [0096]).  
Regarding claim 13, Zawada as modified teaches the method of claim 1, including: poling ([0063]) the layer of piezoelectric material (Fig. 2, PVDF layer denoted as “PZT”; [Claim 1]; [0030]-[0031]; [0050]) by applying an electric field ([0063]) to the flexible magneto-electric energy harvester (Fig. 2; [0050]; [0098]).  
Regarding claim 14, Zawada as modified teaches the method of claim 1, including: flexing ([0098]) the flexible magneto-electric energy harvester (Fig. 2; [0050]; [0098]) to generate electrical energy (Fig. 2; [0050]; [0098]) by applying a force ([0063]; [0098]; magnetic fields and electric fields are both components of electromagnetic force) to the flexible magneto-electric energy harvester (Fig. 2; [0050]; [0098]).  
Regarding claim 22, Zawada teaches a method of fabricating a flexible magneto-electric energy harvester (Fig. 2; [0050]; [0098]), the method comprising: printing (Fig. 2; [0050]; [0065]; [0070]; [0094]) a layer of piezoelectric material (Fig. 2, PVDF layer denoted as “PZT”; [Claim 1]; [0030]-[0031]; [0050]) onto (Fig. 2) a first material (Fig. 2, Substrate denoted as “Fabric”; [0073]), wherein the first material (Fig. 2, Substrate denoted as “Fabric”; [0073]); and printing (Fig. 2; [0075]; [0096]) a layer of a second material (Fig. 2, Silver electrodes denoted as “T” and “B”; [0075]; [0096]) onto (Fig. 2) the piezoelectric material (Fig. 2, PVDF layer denoted as “PZT”; [Claim 1]; [0030]-[0031]; [0050]), wherein the second material (Fig. 2, Silver electrodes denoted as “T” and “B”; [0075]; [0096]) is conductive (Fig. 2; [0075; [0096]), thereby forming (Fig. 2) a flexible magneto-electric energy harvester (Fig. 2; [0050]; [0098]) that is capable of generating electrical power ([0098]) when the layer of piezoelectric material (Fig. 2, PVDF layer denoted as “PZT”; [Claim 1]; [0030]-[0031]; [0050]) is strained ([0076]; [0098]) upon exposure of the flexible magneto-electric energy harvester (Fig. 2; [0050]; [0098]) to a magnetic field and/or upon application of a force ([0063]; [0098]; magnetic fields and electric fields are both components of electromagnetic force) to the flexible magneto-electric energy harvester (Fig. 2; [0050]; [0098]). Zawada does not teach a first material is magnetic.
Yan, however, does teach a first material (Fig. 15D, NCZF; [0112]; [0114]; “magnetostrictive layer” - [0034]; [0105]-[0107]) is magnetic ([0034]; [0105]-[0107]; [0112]; [0114]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Zawada to include the features of Yan because it would reduce cost and temperature thereby optimizing magnetoelectric coupling.
Regarding claim 23, Zawada teaches a method of fabricating a flexible magneto-electric energy harvester (Fig. 2; [0050]; [0098]), the method comprising: printing (Fig. 2; [0050]; [0065]; [0070]; [0094]) a layer of piezoelectric material (Fig. 2, PVDF layer denoted as “PZT”; [Claim 1]; [0030]-[0031]; [0050]) onto (Fig. 2) a material (Fig. 2, Substrate denoted as “Fabric”; [0073]); followed by printing (Fig. 2; [0075]; [0096]) a layer of a conductive material (Fig. 2, Silver electrodes denoted as “T” and “B”; [0075]; [0096]) onto (Fig. 2) the piezoelectric material (Fig. 2, PVDF layer denoted as “PZT”; [Claim 1]; [0030]-[0031]; [0050]) that was printed (Fig. 2; [0050]; [0065]; [0070]; [0094]) onto (Fig. 2; [0070]) the material (Fig. 2, Substrate denoted as “Fabric”; [0073]) to thereby form (Fig. 2) a flexible magneto-electric energy harvester (Fig. 2; [0050]; [0098]) comprising the piezoelectric material (Fig. 2, PVDF layer denoted as “PZT”; [Claim 1]; [0030]-[0031]; [0050]) that was printed (Fig. 2; [0050]; [0065]; [0070]; [0094]) onto (Fig. 2; [0070]) the material (Fig. 2, Substrate denoted as “Fabric”; [0073]) sandwiched (Fig. 2) between the material (Fig. 2, Substrate denoted as “Fabric”; [0073]) and the layer of conductive material (Fig. 2, Silver electrodes denoted as “T” and “B”; [0075]; [0096]) that was printed (Fig. 2; [0075]; [0096]) onto (Fig. 2) the piezoelectric material (Fig. 2, PVDF layer denoted as “PZT”; [Claim 1]; [0030]-[0031]; [0050]) whereby the flexible magneto-electric energy harvester (Fig. 2; [0050]; [0098]) is configured to flex ([0098]) and generate electrical power ([0098]) when the piezoelectric material (Fig. 2, PVDF layer denoted as “PZT”; [Claim 1]; [0030]-[0031]; [0050]) is strained ([0076]; [0098]) due to bending ([0098]) of the material (Fig. 2, Substrate denoted as “Fabric”; [0073]) upon exposing ([0063]; [0076; [0098]) the flexible magneto-electric energy harvester (Fig. 2; [0050]; [0098]) to a field ([0063]; [0076; [0098]). Zawada does not teach a magnetostrictive material and a piezoelectric material that is strained due to magnetizing of the magnetostrictive material upon exposing the flexible magneto-electric energy harvester to a magnetic field.
Yan, however, does teach a magnetostrictive material (Fig. 15D, NCZF; [0112]; [0114]; “magnetostrictive layer” - [0034]; [0105]-[0107]) and a piezoelectric material (Fig. 15D, PMN-PT; “piezoelectric” - [0034]; [0105]-[0107]; [0112]; [0114]) that is strained ([0114]) due to magnetizing ([0114]) of the magnetostrictive material Fig. 15D, NCZF; [0112]; [0114]; “magnetostrictive layer” - [0034]; [0105]-[0107]) upon exposing the flexible magneto-electric energy harvester (Fig. 15D) to a magnetic field ([0114] – “The sample was placed in the center of the Helmholtz coil (alternating magnetic field, HAC) which was located at the center of electromagnet (DC biased magnetic field, HDC). ME voltage coefficient of the laminate was measured at 1 kHz HAC (1 Oe) under various HDC using a lock-in amplifier. The induced P under an applied magnetic field was monitored by using a ferroelectric tester (Radiant: Precision Premier II, USA). The measurement system was based upon modified Sawyer-Tower technique that allows direct measurement of the P behaviour corresponding to the applied H. The sample was placed in the center of a Helmholtz coil which excited HAC from the DRIVE output of the tester. The output from the sample was connected to the RETURN input of the ferroelectric tester. Magnetostriction for NCZF was measured by using the strain gauge and Wheatstone Bridge. The magnetization of the composite was measured by using vibrating sample magnetometer (VSM).”).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Zawada to include the features of Yan because it would reduce cost and temperature thereby optimizing magnetoelectric coupling.
Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over 
Zawada in view of Yan and further in view of Steger et al. (U.S. Publication No. 2006/0000493; hereinafter “Steger”).
Regarding claim 24, Zawada as modified teaches the method of claim 1, wherein: the layer of piezoelectric material (Fig. 2, PVDF layer denoted as “PZT”; [Claim 1]; [0030]-[0031]; [0050]) has a lower side (Fig. 2, lower side of PVDF layer denoted as “PZT”; [Claim 1]; [0030]-[0031]; [0050]); the layer of first material (Fig. 2, Substrate denoted as “Fabric”; [0073]) has an upper side (Fig. 2, upper side Substrate denoted as “Fabric”; [0073]). Zawada does not teach the entire upper side is in direct contact with the lower side of the layer of piezoelectric material. 
Steger, however, does teach the entire upper side (Fig. 3, upper side of 310; [0027] – “…metal 310 may be titanium, titanium oxide, titanium nitride, aluminum, tantalum, gold, silver, tungsten, ruthenium, rhodium, palladium, platinum, cobalt, nickel, iron, copper, or alloys thereof.”) is in direct contact (Fig. 3) with the lower side (Fig. 3, lower side of 320) of the layer of piezoelectric material (Fig. 3, 320; [0027] – “…the polymer layer 320 is polyvinylidene fluoride.”).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Zawada to include the features of Yan and Steger because it would reduce cost and temperature thereby optimizing magnetoelectric coupling and because it would provide ferroelectric memory devices rely on the use of ferroelectric materials that can be spontaneously polarized by an applied voltage or electric field and that maintain the polarization after the voltage or field has been removed thereby combining non-volatility with improved read and write speeds.
Regarding claim 25, Zawada as modified teaches the method of claim 24. Zawada does not teach the layer of first material is the only conductive material in contact with the lower side of the layer of piezoelectric material.
Steger, however, does teach the layer of first material (Fig. 3, 310; [0027] – “…metal 310 may be titanium, titanium oxide, titanium nitride, aluminum, tantalum, gold, silver, tungsten, ruthenium, rhodium, palladium, platinum, cobalt, nickel, iron, copper, or alloys thereof.”) is the only (Fig. 3) conductive material (Fig. 3) in contact (Fig. 3) with the lower side (Fig. 3, lower side of 320) of the layer of piezoelectric material (Fig. 3, 320; [0027] – “…the polymer layer 320 is polyvinylidene fluoride.”).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Zawada to include the features of Yan and Steger because it would reduce cost and temperature thereby optimizing magnetoelectric coupling and because it would provide ferroelectric memory devices rely on the use of ferroelectric materials that can be spontaneously polarized by an applied voltage or electric field and that maintain the polarization after the voltage or field has been removed thereby combining non-volatility with improved read and write speeds.
Regarding claim 26, Zawada as modified teaches the method of claim 25. Zawada does not teach the layer of first material comprises a pre-formed, non-printed, thin iron-based solid amorphous metal alloy.
Steger, however, does teach the layer of first material (Fig. 3, 310; [0027] – “…metal 310 may be titanium, titanium oxide, titanium nitride, aluminum, tantalum, gold, silver, tungsten, ruthenium, rhodium, palladium, platinum, cobalt, nickel, iron, copper, or alloys thereof.”) comprises a pre-formed, non-printed, thin iron-based solid amorphous metal alloy (Fig. 3, 310; [0027] – “…metal 310 may be titanium, titanium oxide, titanium nitride, aluminum, tantalum, gold, silver, tungsten, ruthenium, rhodium, palladium, platinum, cobalt, nickel, iron, copper, or alloys thereof.”).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Zawada to include the features of Yan and Steger because it would reduce cost and temperature thereby optimizing magnetoelectric coupling and because it would provide ferroelectric memory devices rely on the use of ferroelectric materials that can be spontaneously polarized by an applied voltage or electric field and that maintain the polarization after the voltage or field has been removed thereby combining non-volatility with improved read and write speeds.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in 
this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication should be directed to MONICA 
MATA whose telephone number is (571) 272-8782. The examiner can normally be reached on Monday thru Friday from 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Shawki Ismail, can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MONICA MATA/
Patent Examiner Art Unit 2837


2 August 2022

/EMILY P PHAM/Primary Examiner, Art Unit 2837